Name: Council Regulation (ECSC, EEC, Euratom) No 3580/85 of 17 December 1985 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12. 85 Official Journal of the European Communities No L 343/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EEC, EURATOM) No 3580/85 of 17 December 1985 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Commu ­ nities, and in particular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom , ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EEC, Euratom) No 2799/85 (2), and in particular Articles 63 , 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to Council Decision 8 1 / 1 061 /Euratom, ECSC, EEC of 15 December 1981 amending the method of calculation of the remuneration of officials and other servants of the Communities ('), Having regard to the proposal from the Commission , Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and other servants of the Communities should be adjusted under the 1985 annual review ; Whereas the weightings applicable to Algeria and Brazil should be adjusted retroactively in line with the figures now available for these countries, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1985 : (a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following : (') OJ No L 56, 4 . 3 . 1968 , p . 1 . 0 OJ No L 265, 8 . 10 . 1985, p . 1 . (3) OJ No L 386, 31 . 12. 1981 , p . 6 . No L 343/2 Official Journal of the European Communities 20 . 12 . 85 Grades Step 1 2 3 4 5 6 7 8 A 1 300 095 316 037 331 979 347 921 363 863 379 805 A 2 266 314 281 526 296 738 311 950 327 162 342 374 ll A 3 / LA 3 220 554 233 860 247 166 260 472 273 778 287 084 300 390 313 696 A 4 / LA 4 185 284 195 671 206 058 216 445 226 832 237 219 247 606 257 993 A 5 / LA 5 152 762 161 812 170 862 179 912 188 962 198 012 207 062 216 112 A 6 / LA 6 132 008 139 212 146 416 1 53 620 160 824 168 028 175 232 182 436 A 7 / LA 7 113 635 119 290 124 945 130 600 136 255 141 910 A 8 / LA 8 100 503 104 553I \ \ B 1 132 008 139 212 146 416 153 620 160 824 168 028 175 232 182 436 B 2 114 383 119 744 125 105 130 466 135 827 141 188 146 549 151 910 B 3 95 941 100 400 104 859 109 318 113 777 118 236 122 695 127 154 B 4 82 979 86 846 90 713 94 580 98 447 102314 106 181 110 048 B 5 74 173 77 303 80 433 83 563 C 1 84 639 88 051 91 463 94 875 98 287 101 699 105 111 108 523 C 2 73 616 76 744 79 872 83 000 86 128 89 256 92 384 95 512 C 3 68 672 71 351 74 030 76 709 79 388 82 067 84 746 87 425 C 4 62 044 64 559 67 074 69 589 72 104 74 619 77 134 79 649 C 5 57 227 59 566 61 905 64 244 D 1 64 658 67 485 70 312 73 139 75 966 78 793 81 620 84 447 D 2 58 957 61 467 63 977 66 487 68 997 71 507 74 017 76 527 D 3 54 876 57 223 59 570 61 917 64 264 66 611 68 958 71 305 D 4 51 739 53 860 55 981 58 102 (b)  in Article 1 ( 1 ) of Annex VII to the Staff Regulations, Bfrs 4 329 shall be replaced by Bfrs 4 541 ,  in Article 2 ( 1 ) of Annex VII to the Staff Regulations, Bfrs 5 577 shall be replaced by Bfrs 5 850 ,  in the second sentence of Article 69 of the Staff Regulations and in the second paragraph of Article 4 ( 1 ) of Annex VII thereto, Bfrs 9 961 shall be replaced by Bfrs 10 449,  in the first paragraph of Article 3 of Annex VII to the Staff Regulations, Bfrs 4 982 shall be replaced by Bfrs 5 226 . Article 2 With effect from 1 July 1985 : the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants shall be replaced by the following : 20 . 12. 85 Official Journal of the European Communities No L 343/3 Category Group Class 1 2 3 4 I I 140 894 158 348 175 802 193 256 A II 102 261 112 223 122 185 132 147 III 85 933 89 761 93 589 97 417 B IV V 82 553 64 842 90 633 69 115 98 713 73 388 106 793 77 661 C VI VII 61 669 55 197 65 300 57 075 68 931 58 953 72 562 60 831 D VIII IX 49 889 48 043 52 826 48 713 55 763 49 383 58 700 50 053 Brazil 138,9 (') 3 . With effect from 1 January 1985, the weighting applicable to the remuneration of officials and other servants employed in the country indicated below shall be as follows : Algeria 190,8 (') 4 . With effect from 1 May 1985, the weightings appli ­ cable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : Yugoslavia 166,9 Israel 811,1 Turkey 116,9 Brazil 225,2 (') Article 3 With effect from 1 July 1985 the fixed allowance referred to in Article 4 (a) of Annex VII to the Staff Regulations shall be :  Bfrs 2 726 per month for officials in Grade C 4 or C 5,  Bfrs 4 179 per month for officials in Grade C 1 , C 2 or C 3 . Article 4 Pensions for which entitlement has accured by 1 July 1985 shall be calculated from that date for officials and temporary staff by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation . Article 5 With effect from 1 July 1985, the date '1 July 1984' in the second paragraph of Article 63 of the Staff Regu ­ lations shall be replaced by '1 July 1985'. Article 6 1 . With effect from 1 July 1984, the weighting appli ­ cable to the remuneration of officials and other servants employed in the country indicated below shall be as follows : Algeria 190,8 2. With effect from 1 November 1984, the weighting applicable to the remuneration of officials and other servants employed in the country indicated below shall be as follows : Chile 208,6 5 . With effect from 16 May 1985, the weightings appli ­ cable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : Greece 111,1 Portugal 96,7 6 . With effect from 1 July 1985, the weightings appli ­ cable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Belgium 100,0 Denmark 116,9 Germany 103,7 France 103,0 (') Provisional figure . No L 343/4 Official Journal of the European Communities 20 . 12. 85 Article 7 1 . With effect from 1 July 1985, the weightings appli ­ cable to pensions and allowances paid to persons covered by Article 2 of Regulation (EEC Euratom, ECSC) No 160/80 (2) shall be as follows : Belgium Denmark Germany France Ireland Italy Luxembourg Netherlands United Kingdom 129,5 156,2 107.5 146.6 123,8 153,2 129,5 105,5 98,3 Greece Ireland Italy (except Varese) Italy (Varese) Luxembourg Netherlands United Kingdom Spain Portugal Switzerland Yugoslavia United States (except New York) United States (New York) Canada Japan Turkey Austria Venezuela Brazil Australia Thailand India Algeria Chile Morocco Syria Tunisia Egypt Jordan Lebanon Israel 93,0 95,5 97.7 100,5 (') 100,0 99,3 100,0 102,1 83.8 135,7 88,0 196.4 212.7 159,9 203,3 83.3 115,9 97,7 66.4 (') 135,2 173.0 147,2 190.8 (') 126.1 103.5 183.2 116.3 336.6 (  ) 201,2 165,1 (  ) 131,5 2. If a person entitled to a pension declares his home to be in a country other than those listed in this Article, the weighting applicable to the pension shall be that for Belgium . 3 . The above provisions shall cease to apply on 27 January 1986 . Article 8 7. The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations . With effect from 1 July 1985, the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations is hereby replaced by the following : Entitled to household allowance Not entitled to household allowance First to 15th day From 16th day First to 15th day From 16th day Bfrs per calendar day A 1 to A 3 and LA 3 1772 834 1 218, 699 A 4 to A 8 and LA 4 to LA 8 \ and category B 1718 779 1 165 608 Other grades 1559 727 1 004 502 Article 9 With effect from 1 July 1985 the allowances laid down in Article 1 of Regulation (ECSC, EEC, Euratom) No 300/76 (3) for shiftwork shall be BFR 7 901 , BFR 13 037 and BFR 17 777 . (') Provisional figures . (2) OJ No L 20, 26 . 1 . 1980 , p. 1 . 3 OJ No L 38 , 13 . 2 . 1976, p. 1 . 20 . 12. 85 Official Journal of the European Communities No L 343/5 Article 10 With effect from 1 July 1985, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (') shall be subject to a weighting of 2,827357. With effect from 1 July 1985, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 shall be subject to a weighting of 1,132395 in the case of persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 . Article 11 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1985 . For the Council The President J. F. POOS (') OJ No L 56, 4 . 3 . 1968 , p. 8 .